DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2022 has been entered.
 
Priority
Application 16/699518 is filed on 11/29/2019.Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IN 201821045160 filed on 11/29/2018.

Response to Amendment
This office action is in response to the amendments submitted on 08/30/2022. It is a non-final action based on further search and consideration and based on the provided arguments. Wherein claims 1,2,4,9,10,12,17,18 and 19 are amended. Claims 6,14 and 20 are canceled.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,5,7-9,13 and 15-17  are rejected under 35 U.S.C. 103 as being unpatentable over Sardashti et al. (US 20090279073 A1) (hereinafter Sardashti) in view of Huang et al.(CN 102426183 A) (hereinafter Huang) and further in view of Kipouros (US 20120132541 A1) (hereinafter Kipouros) and further in view of Kuriki et al.( US 20140326340 A1) (hereinafter Kuriki) and further in view of Masato ( JPH08271577 A) (hereinafter Masato) and further in view of Perkins et al. ( US 20150205000A1)(hereinafter Perkins) .
Regarding independent claim 1 Sardashti teaches positioning (302) (Para [0044], line 1-5, block 10 contains the electrode), via the one or more hardware processors, a multi- electrode array sensor (Fig 1-2, Para [0024], “Embodiments of the present invention can be carried out using a test cell similar to the one illustrated in FIGS. 1-6, which is designated generally by the reference numeral 10. The cell 10 may be used in spectroscopy analyses, including SERS, and generally includes a cell body 12 with a window 14. a first electrode tube 16, a second electrode tube 18, and a third electrode tube 20”) in a corroding environment for estimating a corrosion inhibitor (CI) concentration associated with a liquid media from the corroding environment (Para [0063], “To test the performance of the corrosion inhibitor, a SERS analysis may be performed on the test material in substantially the same manner as explained above, except that the corrosion inhibitor is present in the test fluid (i.e. liquid). Current through the test material 56 may also be monitored to determine the performance of the corrosion inhibitor, as explained below in greater detail”.); 
	obtaining (304), via the one or more hardware processors, from the corroding environment, a plurality of electrochemical signals using the multi- electrode array sensor (Para [0033], “The reference fluid 38 provides a known electrochemical potential used as a base or background potential when, for example, applying an electric potential to a test material within the cell 10”); 
	analyzing (306), via the one or more hardware processors, the plurality of electrochemical signals to obtain a plurality of parameters comprising a DC current versus time (Para [0054], current density and Para [0067], Fig 12 – current vs time); 
and an initial DC current and an intermediate DC current obtained from the DC current versus time (Para [0007], first current – initial DC current, second current – intermediate DC current).
	wherein the plurality of electrochemical signals is obtained by applying +0.1 V DC voltage into the working electrode with respect to the reference electrode (Para 045, reference electrode and voltage), and a DC current is measured at the counter electrode (Para 0045 and 0046 explains counter electrode. Applying specific voltage is a design choice and no specific reason is claimed to show why it is needed. Para 0046 explains applying 0.12mV. Para 0061-0064 explains applying different voltage levels)

Sardashti is silent with regards to 
wherein the liquid media from the corroding environment is circulated externally into a glassware by a pump wherein the glassware contains holes to insert and fix the multi-electrode array sensor into the liquid media for in-situ estimation of CI concentration of the corroding environment;
wherein the plurality of electrochemical signals are obtained using the multi-electrode array sensor having a sensing working electrode made of mild steel, a reference electrode made of a graphite stick or Aq-AgCI type electrode, and a counter electrode made of Pt mesh or graphite stick bundle, wherein the plurality of electrochemical signals is obtained by applying +0.1 V DC voltage into the working electrode with respect to the reference electrode, and a DC current is measured at the counter electrode
analyzing (306), via the one or more hardware processors, the plurality of electrochemical signals to obtain a plurality of parameters comprising an electrochemical impedance spectrum (Non-teaching part bold).
identifying (308), via the one or more hardware processors, a plurality of features from the plurality of parameters comprising: and a charge transfer resistance feature obtained from the electrochemical impedance spectra parameter.
an initial DC current and intermediate DC current obtained from the Dc current versus time, wherein the initial DC current is measured at a predetermined elapsed time of 10 seconds, and the intermediate DC current is measured as an average DC current between a predetermined time range of 2000 to 3000 seconds.
estimating (310), via the one or more hardware processors, the corrosion inhibitor (CI) concentration from the plurality of features using a trained machine learning model comprising, 
a regression model, determining a quantitative estimate of the corrosion inhibitor (CI) concentration, wherein the regression model is trained using a training dataset utilized as a ground truth to determine the quantitative estimate of the corrosion inhibitor (CI) concentration,
a classification model, determining a qualitative estimate of the corrosion inhibitor (CI) concentration, wherein the classification model is trained using the training dataset utilized as the ground truth to determine the qualitative estimate of the corrosion inhibitor (CI) concentration.
	Huang teaches wherein the liquid media from the corroding environment (Abstract, “the experiment of a material corrosion test, and relates to an experiment device for testing the corrosion and the degradation of a biomedical degradable metal material. A main body structure comprises a liquid supply system,”) is circulated externally into a glassware by a pump ( Abstract, “mini-type pump”)wherein the glassware (Page 4, “glass tube capillary”) contains holes to insert and fix the multi-electrode array sensor(Fig 4, page 5 -three electrode) into the liquid media for in-situ estimation of CI concentration of the corroding environment (Abstract, “in situ monitoring system);
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include in-situ CI concentration estimation as taught by Huang into the CI estimation technique of Sardashti since this is applied to CI estimation technique. In-situ estimation is well-known in the art to provide dynamic updates of concentration without moving the equipment away from its original position. Keeping any complex equipment at its original setup and location and continue the test to measure the concentration has a big advantage of faster operation, reduced cost and smooth operation without any disruption. Therefore, this technique of utilizing in-situ estimation technique more reliable estimation near the practical environment (Huang, Abstract).
	The combination of Sardashti and Huang is silent with regards to 
wherein the plurality of electrochemical signals is obtained using the multi-electrode array sensor having a sensing working electrode made of mild steel, a reference electrode made of a graphite stick or Aq-AgCI type electrode, and a counter electrode made of Pt mesh or graphite stick bundle, 
analyzing (306), via the one or more hardware processors, the plurality of electrochemical signals to obtain a plurality of parameters comprising an electrochemical impedance spectrum (Non-teaching part bold).
identifying (308), via the one or more hardware processors, a plurality of features from the plurality of parameters comprising: and a charge transfer resistance feature obtained from the electrochemical impedance spectra parameter.
an initial DC current and intermediate DC current obtained from the Dc current versus time, wherein the initial DC current is measured at a predetermined elapsed time of 10 seconds, and the intermediate DC current is measured as an average DC current between a predetermined time range of 2000 to 3000 seconds.
estimating (310), via the one or more hardware processors, the corrosion inhibitor (CI) concentration from the plurality of features using a trained machine learning model comprising, 
a regression model, determining a quantitative estimate of the corrosion inhibitor (CI) concentration, wherein the regression model is trained using a training dataset utilized as a ground truth to determine the quantitative estimate of the corrosion inhibitor (CI) concentration,
a classification model, determining a qualitative estimate of the corrosion inhibitor (CI) concentration, wherein the classification model is trained using the training dataset utilized as the ground truth to determine the qualitative estimate of the corrosion inhibitor (CI) concentration.
	Kipouros teaches wherein the plurality of electrochemical signals are obtained using the multi-electrode array sensor having a sensing working electrode made of mild steel (Para [0040], “The working electrode (i.e. sensing working electrode) on the pine integrated electrode is removed from the system simply by not connecting it to the electrometer via the red banana jack. The external electrode was manufactured using a ¼ inch thick section cut from a 1/2inch ø1010 mild steel rod), a reference electrode made of a graphite stick or Aq-AgCI type electrode(Para[0019], “the counter electrode may comprise carbon layer over copper, and the reference electrode may comprise a silver (i.e. Ag) layer over copper.”), and a counter electrode made of Pt mesh or graphite stick bundle(Para[0032], “The counter electrode (for example 112 or 212) may generally be made of a material which will support the conduction of electricity but itself will not he reduced thereby contaminating the system; for example high density graphite or platinum”), 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include detail construction material for each type electrode as taught by Kipouros into the estimation technique of Sardashti, as modified by Huang since this is applied to estimation technique. Using multiple type material-based electrode is well known in art and popular in use to achieve the advantage of each material’s chemical composition in electrode operation. Therefore, this detail specification for electrode material would facilitate reliable and long-lasting electrochemical measurement and ensure to achieve proper advantage each electrode is providing (Kipouros, Para [0032] - [0034]).
	The combination is silent with regards to 
analyzing (306), via the one or more hardware processors, the plurality of electrochemical signals to obtain a plurality of parameters comprising an electrochemical impedance spectrum (Non-teaching part bold).
identifying (308), via the one or more hardware processors, a plurality of features from the plurality of parameters comprising: and a charge transfer resistance feature obtained from the electrochemical impedance spectra parameter.
an initial DC current and intermediate DC current obtained from the Dc current versus time, wherein the initial DC current is measured at a predetermined elapsed time of 10 seconds, and the intermediate DC current is measured as an average DC current between a predetermined time range of 2000 to 3000 seconds.
estimating (310), via the one or more hardware processors, the corrosion inhibitor (CI) concentration from the plurality of features using a trained machine learning model comprising, 
a regression model, determining a quantitative estimate of the corrosion inhibitor (CI) concentration, wherein the regression model is trained using a training dataset utilized as a ground truth to determine the quantitative estimate of the corrosion inhibitor (CI) concentration,
a classification model, determining a qualitative estimate of the corrosion inhibitor (CI) concentration, wherein the classification model is trained using the training dataset utilized as the ground truth to determine the qualitative estimate of the corrosion inhibitor (CI) concentration.
Kuriki teaches 
analyzing (306), via the one or more hardware processors, the plurality of electrochemical signals to obtain a plurality of parameters comprising an electrochemical impedance spectra (Para[0034], “The corrosion protection performance degradation detection sensor 7 detects a change in the state of an electrode surface film formed on a below-described detection electrode 1 associated with degradation of the corrosion protection performance by using electrochemical impedance measurement (i.e. electrochemical impedance spectra), and thereby detects the concentration of a corrosion inhibitor contained in the coolant 5.” Para [0050]- [0052] explains analysis of this impedance using threshold limits.) 
identifying (308), via the one or more hardware processors, a plurality of features from the plurality of parameters comprising: a charge transfer resistance feature obtained from the electrochemical impedance spectra parameter (Para [0077]- [0079] and equation 1, 2, 3. Rat [Wingdings font/0xE0] charge transfer resistance and Z –impedance. The parameters in equation 1, 2 and 3 presents identifying of plurality of features).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include electrochemical impedance and charge transfer resistance as taught by Kiruka into the estimation technique of Sardashti since this is applied to estimation technique. Charge transfer resistance is a popular technique in electrochemical analysis to estimate concentration. Therefore, this technique of utilizing electrochemical parameters will facilitate quantification of the degradation of inhibitors (Kuriki, Para [0077]- [79]).
	The combination is silent with regards to  
an initial DC current and intermediate DC current obtained from the Dc current versus time, wherein the initial DC current is measured at a predetermined elapsed time of 10 seconds, and the intermediate DC current is measured as an average DC current between a predetermined time range of 2000 to 3000 seconds.
estimating (310), via the one or more hardware processors, the corrosion inhibitor (CI) concentration from the plurality of features using a trained machine learning model comprising
a regression model, determining a quantitative estimate of the corrosion inhibitor (CI) concentration, wherein the regression model is trained using a training dataset utilized as a ground truth to determine the quantitative estimate of the corrosion inhibitor (CI) concentration,
a classification model, determining a qualitative estimate of the corrosion inhibitor (CI) concentration, wherein the classification model is trained using the training dataset utilized as the ground truth to determine the qualitative estimate of the corrosion inhibitor (CI) concentration.
	Masato teaches an initial DC current and intermediate DC current obtained from the Dc current versus time, wherein the initial DC current is measured at a predetermined elapsed time of 10 seconds, and the intermediate DC current is measured as an average DC current between a predetermined time range of 2000 to 3000 seconds (Page 5, “since a large number of many measurement objects of the same kind are measured, some measurement objects are randomly extracted and measured under the same conditions, and the measurement progress from the beginning when a predetermined voltage is applied to the measurement objects. The characteristic of the electrical measurement value of the measurement target with respect to time is obtained, and the measurement timing of actual measurement, that is, the predetermined elapsed time not n from the beginning when a predetermined voltage is applied to the measurement target is determined from the average characteristic. Then, in the actual measurement, the minute current (i.e. DC current) is measured only once when a predetermined elapsed time nT Q hgs elapsed since the measurement was started. The measurement result is X (n).” Applicant has not claimed any reason of selection a specific number for elapsed time and predetermined time. So, examiner is interpreting it as a design choice.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a specific way of measuring DC current as taught by Masato into the DC current measurement of Sardashti as modified by Huang, Kuriki and Perkins since the technique of Masato is applied on the DC current measurement technique. Applying a certain range of DC current to create any excitation in electrochemical industry is well known in the art. Having a specific level of current help with controlled operation and further facilitate to get reliable data. Therefore, this technique would facilitate accurate measurement by taking an average of data point (Masato, Page 4-5).

The combination is silent with regards to 
estimating (310), via the one or more hardware processors, the corrosion inhibitor (CI) concentration from the plurality of features using a trained machine learning model comprising
a regression model, determining a quantitative estimate of the corrosion inhibitor (CI) concentration, wherein the regression model is trained using a training dataset utilized as a ground truth to determine the quantitative estimate of the corrosion inhibitor (CI) concentration,
a classification model, determining a qualitative estimate of the corrosion inhibitor (CI) concentration, wherein the classification model is trained using the training dataset utilized as the ground truth to determine the qualitative estimate of the corrosion inhibitor (CI) concentration.
	Perkins teaches estimating (310), via the one or more hardware processors, the corrosion inhibitor (CI) (Para[0023], “In some embodiments, the fluid can be acids, surfactants, biocides, bleaches, corrosion inhibitors, foamers and foaming agents, breakers, scavengers, stabilizers, clarifiers, detergents, a treatment fluid”) concentration from the plurality of features  (Para[0020], “ Illustrative characteristics that can be monitored with such optical computing devices can include, for example, chemical composition (e.g., identity and concentration in total or of individual components), using a trained machine learning model (Abstract, neural network) comprising, 
a regression model, determining a quantitative estimate of the corrosion inhibitor (CI) concentration, wherein the regression model is trained using a training dataset utilized as a ground truth to determine the quantitative estimate of the corrosion inhibitor (CI) concentration (Para[0042], “Referring now to FIG. 4, with continued reference to FIGS. 2 and 3, illustrated is an example neural network structure 400 that may be trained and subsequently used to classify or otherwise categorize an unknown sample substance. As used herein, the term “neural network” refers to a multivariate classification and/or regression (e.g., qualitative and/or quantitative) model for discriminant analysis,”)
a classification model, determining a qualitative estimate of the corrosion inhibitor (CI) concentration, wherein the classification model is trained using the training dataset utilized as the ground truth to determine the qualitative estimate of the corrosion inhibitor (CI) concentration (Para[0042], “Referring now to FIG. 4, with continued reference to FIGS. 2 and 3, illustrated is an example neural network structure 400 that may be trained and subsequently used to classify or otherwise categorize an unknown sample substance. As used herein, the term “neural network” refers to a multivariate classification and/or regression (e.g., qualitative and/or quantitative) model for discriminant analysis,”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include machine learning/neural network as a tool to calculate corrosion inhibitors property as taught by Perkins into the estimation technique of Sardashti as modified by Kiruka since this is applied to the estimation technique. Machine learning technique helps to handle large amount of data and enhance faster analysis by smart computation process. Therefore, this technique of utilizing machine learning to estimate the corrosion inhibitor’s properties facilitate better and reliable prediction (Perkins, Para [0040]- [0042] and [0050]).

Regarding independent Claim 9 Sardashti teaches
a memory (202) storing instructions; AMENDMENT AND RESPONSE UNDER 37 CFR § 1 116Page No 5 Serial Number 16/699,518Filing Date 11/29/2019Docket No 13178 0550 
one or more Input/output (1/0) interfaces (206); and one or more hardware processors (204) coupled to the memory (202) via the one or more 1/O interfaces (206), wherein the one or more hardware processors (204) are configured by the instructions to (Para 0062 -0064):
	position (302) (Para [0044], line 1-5, block 10 contains the electrode), via the one or more hardware processors, a multi- electrode array sensor (Fig 1-2, Para [0024], “Embodiments of the present invention can be carried out using a test cell similar to the one illustrated in FIGS. 1-6, which is designated generally by the reference numeral 10. The cell 10 may be used in spectroscopy analyses, including SERS, and generally includes a cell body 12 with a window 14. a first electrode tube 16, a second electrode tube 18, and a third electrode tube 20”) in a corroding environment for estimating a corrosion inhibitor (CI) concentration associated with a liquid media from the corroding environment (Para [0063], “To test the performance of the corrosion inhibitor, a SERS analysis may be performed on the test material in substantially the same manner as explained above, except that the corrosion inhibitor is present in the test fluid (i.e. liquid). Current through the test material 56 may also be monitored to determine the performance of the corrosion inhibitor, as explained below in greater detail”.); 
	obtain (304), via the one or more hardware processors, from the corroding environment, a plurality of electrochemical signals using the multi- electrode array sensor (Para [0033], “The reference fluid 38 provides a known electrochemical potential used as a base or background potential when, for example, applying an electric potential to a test material within the cell 10”); 
	analyze (306), via the one or more hardware processors, the plurality of electrochemical signals to obtain a plurality of parameters comprising a DC current versus time (Para [0054], current density and Para [0067], Fig 12 – current vs time); 
and an initial DC current and an intermediate DC current obtained from the DC current versus time (Para [0007], first current – initial DC current, second current – intermediate DC current).
	wherein the plurality of electrochemical signals is obtained by applying +0.1 V DC voltage into the working electrode with respect to the reference electrode (Para 045, reference electrode and voltage), and a DC current is measured at the counter electrode (Para 0045 and 0046 explains counter electrode. Applying specific voltage is a design choice and no specific reason is claimed to show why it is needed. Para 0046 explains applying 0.12mV. Para 0061-0064 explains applying different voltage levels)

Sardashti is silent with regards to 
wherein the liquid media from the corroding environment is circulated externally into a glassware by a pump wherein the glassware contains holes to insert and fix the multi-electrode array sensor into the liquid media for in-situ estimation of CI concentration of the corroding environment;
wherein the plurality of electrochemical signals are obtained using the multi-electrode array sensor having a sensing working electrode made of mild steel, a reference electrode made of a graphite stick or Aq-AgCI type electrode, and a counter electrode made of Pt mesh or graphite stick bundle, wherein the plurality of electrochemical signals is obtained by applying +0.1 V DC voltage into the working electrode with respect to the reference electrode, and a DC current is measured at the counter electrode
analyze (306), via the one or more hardware processors, the plurality of electrochemical signals to obtain a plurality of parameters comprising an electrochemical impedance spectrum (Non-teaching part bold).
identify (308), via the one or more hardware processors, a plurality of features from the plurality of parameters comprising: and a charge transfer resistance feature obtained from the electrochemical impedance spectra parameter.
an initial DC current and intermediate DC current obtained from the Dc current versus time, wherein the initial DC current is measured at a predetermined elapsed time of 10 seconds, and the intermediate DC current is measured as an average DC current between a predetermined time range of 2000 to 3000 seconds.
estimate (310), via the one or more hardware processors, the corrosion inhibitor (CI) concentration from the plurality of features using a trained machine learning model comprising, 
a regression model, determining a quantitative estimate of the corrosion inhibitor (CI) concentration, wherein the regression model is trained using a training dataset utilized as a ground truth to determine the quantitative estimate of the corrosion inhibitor (CI) concentration,
a classification model, determining a qualitative estimate of the corrosion inhibitor (CI) concentration, wherein the classification model is trained using the training dataset utilized as the ground truth to determine the qualitative estimate of the corrosion inhibitor (CI) concentration.
	Huang teaches wherein the liquid media from the corroding environment (Abstract, “the experiment of a material corrosion test, and relates to an experiment device for testing the corrosion and the degradation of a biomedical degradable metal material. A main body structure comprises a liquid supply system,”) is circulated externally into a glassware by a pump ( Abstract, “mini-type pump”)wherein the glassware (Page 4, “glass tube capillary”) contains holes to insert and fix the multi-electrode array sensor(Fig 4, page 5 -three electrode) into the liquid media for in-situ estimation of CI concentration of the corroding environment (Abstract, “in situ monitoring system);
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include in-situ CI concentration estimation as taught by Huang into the CI estimation technique of Sardashti since this is applied to CI estimation technique. In-situ estimation is well-known in the art to provide dynamic updates of concentration without moving the equipment away from its original position. Keeping any complex equipment at its original setup and location and continue the test to measure the concentration has a big advantage of faster operation, reduced cost and smooth operation without any disruption. Therefore, this technique of utilizing in-situ estimation technique more reliable estimation near the practical environment (Huang, Abstract).
		The combination of Sardashti and Huang is silent with regards to 
wherein the plurality of electrochemical signals are obtained using the multi-electrode array sensor having a sensing working electrode made of mild steel, a reference electrode made of a graphite stick or Aq-AgCI type electrode, and a counter electrode made of Pt mesh or graphite stick bundle, 
analyze (306), via the one or more hardware processors, the plurality of electrochemical signals to obtain a plurality of parameters comprising an electrochemical impedance spectrum (Non-teaching part bold).
identify (308), via the one or more hardware processors, a plurality of features from the plurality of parameters comprising: and a charge transfer resistance feature obtained from the electrochemical impedance spectra parameter.
an initial DC current and intermediate DC current obtained from the Dc current versus time, wherein the initial DC current is measured at a predetermined elapsed time of 10 seconds, and the intermediate DC current is measured as an average DC current between a predetermined time range of 2000 to 3000 seconds.
estimate (310), via the one or more hardware processors, the corrosion inhibitor (CI) concentration from the plurality of features using a trained machine learning model comprising, 
a regression model, determining a quantitative estimate of the corrosion inhibitor (CI) concentration, wherein the regression model is trained using a training dataset utilized as a ground truth to determine the quantitative estimate of the corrosion inhibitor (CI) concentration,
a classification model, determining a qualitative estimate of the corrosion inhibitor (CI) concentration, wherein the classification model is trained using the training dataset utilized as the ground truth to determine the qualitative estimate of the corrosion inhibitor (CI) concentration.
	Kipouros teaches wherein the plurality of electrochemical signals are obtained using the multi-electrode array sensor having a sensing working electrode made of mild steel (Para [0040], “The working electrode (i.e. sensing working electrode) on the pine integrated electrode is removed from the system simply by not connecting it to the electrometer via the red banana jack. The external electrode was manufactured using a ¼ inch thick section cut from a 1/2inch ø1010 mild steel rod), a reference electrode made of a graphite stick or Aq-AgCI type electrode(Para[0019], “the counter electrode may comprise carbon layer over copper, and the reference electrode may comprise a silver (i.e. Ag) layer over copper.”), and a counter electrode made of Pt mesh or graphite stick bundle(Para[0032], “The counter electrode (for example 112 or 212) may generally be made of a material which will support the conduction of electricity but itself will not he reduced thereby contaminating the system; for example high density graphite or platinum”), 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include detail construction material for each type electrode as taught by Kipouros into the estimation technique of Sardashti, as modified by Huang since this is applied to estimation technique. Using multiple type material-based electrode is well known in art and popular in use to achieve the advantage of each material’s chemical composition in electrode operation. Therefore, this detail specification for electrode material would facilitate reliable and long-lasting electrochemical measurement and ensure to achieve proper advantage each electrode is providing (Kipouros, Para [0032] - [0034]).
	The combination is silent with regards to 
analyze (306), via the one or more hardware processors, the plurality of electrochemical signals to obtain a plurality of parameters comprising an electrochemical impedance spectrum (Non-teaching part bold).
identify (308), via the one or more hardware processors, a plurality of features from the plurality of parameters comprising: and a charge transfer resistance feature obtained from the electrochemical impedance spectra parameter.
an initial DC current and intermediate DC current obtained from the Dc current versus time, wherein the initial DC current is measured at a predetermined elapsed time of 10 seconds, and the intermediate DC current is measured as an average DC current between a predetermined time range of 2000 to 3000 seconds.
estimate (310), via the one or more hardware processors, the corrosion inhibitor (CI) concentration from the plurality of features using a trained machine learning model comprising, 
a regression model, determining a quantitative estimate of the corrosion inhibitor (CI) concentration, wherein the regression model is trained using a training dataset utilized as a ground truth to determine the quantitative estimate of the corrosion inhibitor (CI) concentration,
a classification model, determining a qualitative estimate of the corrosion inhibitor (CI) concentration, wherein the classification model is trained using the training dataset utilized as the ground truth to determine the qualitative estimate of the corrosion inhibitor (CI) concentration.
Kuriki teaches 
analyze (306), via the one or more hardware processors, the plurality of electrochemical signals to obtain a plurality of parameters comprising an electrochemical impedance spectra (Para[0034], “The corrosion protection performance degradation detection sensor 7 detects a change in the state of an electrode surface film formed on a below-described detection electrode 1 associated with degradation of the corrosion protection performance by using electrochemical impedance measurement (i.e. electrochemical impedance spectra), and thereby detects the concentration of a corrosion inhibitor contained in the coolant 5.” Para [0050]- [0052] explains analysis of this impedance using threshold limits.) 
identify (308), via the one or more hardware processors, a plurality of features from the plurality of parameters comprising: a charge transfer resistance feature obtained from the electrochemical impedance spectra parameter (Para [0077]- [0079] and equation 1, 2, 3. Rat [Wingdings font/0xE0] charge transfer resistance and Z –impedance. The parameters in equation 1, 2 and 3 presents identifying of plurality of features).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include electrochemical impedance and charge transfer resistance as taught by Kiruka into the estimation technique of Sardashti since this is applied to estimation technique. Charge transfer resistance is a popular technique in electrochemical analysis to estimate concentration. Therefore, this technique of utilizing electrochemical parameters will facilitate quantification of the degradation of inhibitors (Kuriki, Para [0077]- [79]).
	The combination is silent with regards to  
an initial DC current and intermediate DC current obtained from the Dc current versus time, wherein the initial DC current is measured at a predetermined elapsed time of 10 seconds, and the intermediate DC current is measured as an average DC current between a predetermined time range of 2000 to 3000 seconds.
estimate (310), via the one or more hardware processors, the corrosion inhibitor (CI) concentration from the plurality of features using a trained machine learning model comprising
a regression model, determining a quantitative estimate of the corrosion inhibitor (CI) concentration, wherein the regression model is trained using a training dataset utilized as a ground truth to determine the quantitative estimate of the corrosion inhibitor (CI) concentration,
a classification model, determining a qualitative estimate of the corrosion inhibitor (CI) concentration, wherein the classification model is trained using the training dataset utilized as the ground truth to determine the qualitative estimate of the corrosion inhibitor (CI) concentration.
	Masato teaches an initial DC current and intermediate DC current obtained from the Dc current versus time, wherein the initial DC current is measured at a predetermined elapsed time of 10 seconds, and the intermediate DC current is measured as an average DC current between a predetermined time range of 2000 to 3000 seconds (Page 5, “since a large number of many measurement objects of the same kind are measured, some measurement objects are randomly extracted and measured under the same conditions, and the measurement progress from the beginning when a predetermined voltage is applied to the measurement objects. The characteristic of the electrical measurement value of the measurement target with respect to time is obtained, and the measurement timing of actual measurement, that is, the predetermined elapsed time not n from the beginning when a predetermined voltage is applied to the measurement target is determined from the average characteristic. Then, in the actual measurement, the minute current (i.e. DC current) is measured only once when a predetermined elapsed time nT Q hgs elapsed since the measurement was started. The measurement result is X (n).” Applicant has not claimed any reason of selection a specific number for elapsed time and predetermined time. So, examiner is interpreting it as a design choice.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a specific way of measuring DC current as taught by Masato into the DC current measurement of Sardashti as modified by Huang, Kuriki and Perkins since the technique of Masato is applied on the DC current measurement technique. Applying a certain range of DC current to create any excitation in electrochemical industry is well known in the art. Having a specific level of current help with controlled operation and further facilitate to get reliable data. Therefore, this technique would facilitate accurate measurement by taking an average of data point (Masato, Page 4-5).
	The combination is silent with regards to 
estimate (310), via the one or more hardware processors, the corrosion inhibitor (CI) concentration from the plurality of features using a trained machine learning model comprising
a regression model, determining a quantitative estimate of the corrosion inhibitor (CI) concentration, wherein the regression model is trained using a training dataset utilized as a ground truth to determine the quantitative estimate of the corrosion inhibitor (CI) concentration,
a classification model, determining a qualitative estimate of the corrosion inhibitor (CI) concentration, wherein the classification model is trained using the training dataset utilized as the ground truth to determine the qualitative estimate of the corrosion inhibitor (CI) concentration.
	Perkins teaches estimate (310), via the one or more hardware processors, the corrosion inhibitor (CI) (Para[0023], “In some embodiments, the fluid can be acids, surfactants, biocides, bleaches, corrosion inhibitors, foamers and foaming agents, breakers, scavengers, stabilizers, clarifiers, detergents, a treatment fluid”) concentration from the plurality of features  (Para[0020], “ Illustrative characteristics that can be monitored with such optical computing devices can include, for example, chemical composition (e.g., identity and concentration in total or of individual components), using a trained machine learning model (Abstract, neural network) comprising, 
a regression model, determining a quantitative estimate of the corrosion inhibitor (CI) concentration, wherein the regression model is trained using a training dataset utilized as a ground truth to determine the quantitative estimate of the corrosion inhibitor (CI) concentration (Para[0042], “Referring now to FIG. 4, with continued reference to FIGS. 2 and 3, illustrated is an example neural network structure 400 that may be trained and subsequently used to classify or otherwise categorize an unknown sample substance. As used herein, the term “neural network” refers to a multivariate classification and/or regression (e.g., qualitative and/or quantitative) model for discriminant analysis,”)
a classification model, determining a qualitative estimate of the corrosion inhibitor (CI) concentration, wherein the classification model is trained using the training dataset utilized as the ground truth to determine the qualitative estimate of the corrosion inhibitor (CI) concentration (Para[0042], “Referring now to FIG. 4, with continued reference to FIGS. 2 and 3, illustrated is an example neural network structure 400 that may be trained and subsequently used to classify or otherwise categorize an unknown sample substance. As used herein, the term “neural network” refers to a multivariate classification and/or regression (e.g., qualitative and/or quantitative) model for discriminant analysis,”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include machine learning/neural network as a tool to calculate corrosion inhibitors property as taught by Perkins into the estimation technique of Sardashti as modified by Kiruka since this is applied to the estimation technique. Machine learning technique helps to handle large amount of data and enhance faster analysis by smart computation process. Therefore, this technique of utilizing machine learning to estimate the corrosion inhibitor’s properties facilitate better and reliable prediction (Perkins, Para [0040]- [0042] and [0050]).

Regarding independent claim 17 Sardashti teaches positioning (302) (Para [0044], line 1-5, block 10 contains the electrode), via the one or more hardware processors, a multi- electrode array sensor (Fig 1-2, Para [0024], “Embodiments of the present invention can be carried out using a test cell similar to the one illustrated in FIGS. 1-6, which is designated generally by the reference numeral 10. The cell 10 may be used in spectroscopy analyses, including SERS, and generally includes a cell body 12 with a window 14. a first electrode tube 16, a second electrode tube 18, and a third electrode tube 20”) in a corroding environment for estimating a corrosion inhibitor (CI) concentration associated with a liquid media from the corroding environment (Para [0063], “To test the performance of the corrosion inhibitor, a SERS analysis may be performed on the test material in substantially the same manner as explained above, except that the corrosion inhibitor is present in the test fluid (i.e. liquid). Current through the test material 56 may also be monitored to determine the performance of the corrosion inhibitor, as explained below in greater detail”.); 
	obtaining (304), via the one or more hardware processors, from the corroding environment, a plurality of electrochemical signals using the multi- electrode array sensor (Para [0033], “The reference fluid 38 provides a known electrochemical potential used as a base or background potential when, for example, applying an electric potential to a test material within the cell 10”); 
	analyzing (306), via the one or more hardware processors, the plurality of electrochemical signals to obtain a plurality of parameters comprising a DC current versus time (Para [0054], current density and Para [0067], Fig 12 – current vs time); 
and an initial DC current and an intermediate DC current obtained from the DC current versus time (Para [0007], first current – initial DC current, second current – intermediate DC current).
	wherein the plurality of electrochemical signals is obtained by applying +0.1 V DC voltage into the working electrode with respect to the reference electrode (Para 045, reference electrode and voltage), and a DC current is measured at the counter electrode (Para 0045 and 0046 explains counter electrode. Applying specific voltage is a design choice and no specific reason is claimed to show why it is needed. Para 0046 explains applying 0.12mV. Para 0061-0064 explains applying different voltage levels)

Sardashti is silent with regards to 
wherein the liquid media from the corroding environment is circulated externally into a glassware by a pump wherein the glassware contains holes to insert and fix the multi-electrode array sensor into the liquid media for in-situ estimation of CI concentration of the corroding environment;
wherein the plurality of electrochemical signals are obtained using the multi-electrode array sensor having a sensing working electrode made of mild steel, a reference electrode made of a graphite stick or Aq-AgCI type electrode, and a counter electrode made of Pt mesh or graphite stick bundle, wherein the plurality of electrochemical signals is obtained by applying +0.1 V DC voltage into the working electrode with respect to the reference electrode, and a DC current is measured at the counter electrode
analyzing (306), via the one or more hardware processors, the plurality of electrochemical signals to obtain a plurality of parameters comprising an electrochemical impedance spectrum (Non-teaching part bold).
identifying (308), via the one or more hardware processors, a plurality of features from the plurality of parameters comprising: and a charge transfer resistance feature obtained from the electrochemical impedance spectra parameter.
an initial DC current and intermediate DC current obtained from the Dc current versus time, wherein the initial DC current is measured at a predetermined elapsed time of 10 seconds, and the intermediate DC current is measured as an average DC current between a predetermined time range of 2000 to 3000 seconds.
estimating (310), via the one or more hardware processors, the corrosion inhibitor (CI) concentration from the plurality of features using a trained machine learning model comprising, 
a regression model, determining a quantitative estimate of the corrosion inhibitor (CI) concentration, wherein the regression model is trained using a training dataset utilized as a ground truth to determine the quantitative estimate of the corrosion inhibitor (CI) concentration,
a classification model, determining a qualitative estimate of the corrosion inhibitor (CI) concentration, wherein the classification model is trained using the training dataset utilized as the ground truth to determine the qualitative estimate of the corrosion inhibitor (CI) concentration.
	Huang teaches wherein the liquid media from the corroding environment (Abstract, “the experiment of a material corrosion test, and relates to an experiment device for testing the corrosion and the degradation of a biomedical degradable metal material. A main body structure comprises a liquid supply system,”) is circulated externally into a glassware by a pump ( Abstract, “mini-type pump”)wherein the glassware (Page 4, “glass tube capillary”) contains holes to insert and fix the multi-electrode array sensor(Fig 4, page 5 -three electrode) into the liquid media for in-situ estimation of CI concentration of the corroding environment (Abstract, “in situ monitoring system);
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include in-situ CI concentration estimation as taught by Huang into the CI estimation technique of Sardashti since this is applied to CI estimation technique. In-situ estimation is well-known in the art to provide dynamic updates of concentration without moving the equipment away from its original position. Keeping any complex equipment at its original setup and location and continue the test to measure the concentration has a big advantage of faster operation, reduced cost and smooth operation without any disruption. Therefore, this technique of utilizing in-situ estimation technique more reliable estimation near the practical environment (Huang, Abstract).
		The combination of Sardashti and Huang is silent with regards to 
wherein the plurality of electrochemical signals are obtained using the multi-electrode array sensor having a sensing working electrode made of mild steel, a reference electrode made of a graphite stick or Aq-AgCI type electrode, and a counter electrode made of Pt mesh or graphite stick bundle, 
analyzing (306), via the one or more hardware processors, the plurality of electrochemical signals to obtain a plurality of parameters comprising an electrochemical impedance spectrum (Non-teaching part bold).
identifying (308), via the one or more hardware processors, a plurality of features from the plurality of parameters comprising: and a charge transfer resistance feature obtained from the electrochemical impedance spectra parameter.
an initial DC current and intermediate DC current obtained from the Dc current versus time, wherein the initial DC current is measured at a predetermined elapsed time of 10 seconds, and the intermediate DC current is measured as an average DC current between a predetermined time range of 2000 to 3000 seconds.
estimating (310), via the one or more hardware processors, the corrosion inhibitor (CI) concentration from the plurality of features using a trained machine learning model comprising, 
a regression model, determining a quantitative estimate of the corrosion inhibitor (CI) concentration, wherein the regression model is trained using a training dataset utilized as a ground truth to determine the quantitative estimate of the corrosion inhibitor (CI) concentration,
a classification model, determining a qualitative estimate of the corrosion inhibitor (CI) concentration, wherein the classification model is trained using the training dataset utilized as the ground truth to determine the qualitative estimate of the corrosion inhibitor (CI) concentration.
	Kipouros teaches wherein the plurality of electrochemical signals are obtained using the multi-electrode array sensor having a sensing working electrode made of mild steel (Para [0040], “The working electrode (i.e. sensing working electrode) on the pine integrated electrode is removed from the system simply by not connecting it to the electrometer via the red banana jack. The external electrode was manufactured using a ¼ inch thick section cut from a 1/2inch ø1010 mild steel rod), a reference electrode made of a graphite stick or Aq-AgCI type electrode(Para[0019], “the counter electrode may comprise carbon layer over copper, and the reference electrode may comprise a silver (i.e. Ag) layer over copper.”), and a counter electrode made of Pt mesh or graphite stick bundle(Para[0032], “The counter electrode (for example 112 or 212) may generally be made of a material which will support the conduction of electricity but itself will not he reduced thereby contaminating the system; for example high density graphite or platinum”), 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include detail construction material for each type electrode as taught by Kipouros into the estimation technique of Sardashti, as modified by Huang since this is applied to estimation technique. Using multiple type material-based electrode is well known in art and popular in use to achieve the advantage of each material’s chemical composition in electrode operation. Therefore, this detail specification for electrode material would facilitate reliable and long-lasting electrochemical measurement and ensure to achieve proper advantage each electrode is providing (Kipouros, Para [0032] - [0034]).
	The combination is silent with regards to 
analyzing (306), via the one or more hardware processors, the plurality of electrochemical signals to obtain a plurality of parameters comprising an electrochemical impedance spectrum (Non-teaching part bold).
identifying (308), via the one or more hardware processors, a plurality of features from the plurality of parameters comprising: and a charge transfer resistance feature obtained from the electrochemical impedance spectra parameter.
an initial DC current and intermediate DC current obtained from the Dc current versus time, wherein the initial DC current is measured at a predetermined elapsed time of 10 seconds, and the intermediate DC current is measured as an average DC current between a predetermined time range of 2000 to 3000 seconds.
estimating (310), via the one or more hardware processors, the corrosion inhibitor (CI) concentration from the plurality of features using a trained machine learning model comprising, 
a regression model, determining a quantitative estimate of the corrosion inhibitor (CI) concentration, wherein the regression model is trained using a training dataset utilized as a ground truth to determine the quantitative estimate of the corrosion inhibitor (CI) concentration,
a classification model, determining a qualitative estimate of the corrosion inhibitor (CI) concentration, wherein the classification model is trained using the training dataset utilized as the ground truth to determine the qualitative estimate of the corrosion inhibitor (CI) concentration.
Kuriki teaches 
analyzing (306), via the one or more hardware processors, the plurality of electrochemical signals to obtain a plurality of parameters comprising an electrochemical impedance spectra (Para[0034], “The corrosion protection performance degradation detection sensor 7 detects a change in the state of an electrode surface film formed on a below-described detection electrode 1 associated with degradation of the corrosion protection performance by using electrochemical impedance measurement (i.e. electrochemical impedance spectra), and thereby detects the concentration of a corrosion inhibitor contained in the coolant 5.” Para [0050]- [0052] explains analysis of this impedance using threshold limits.) 
identifying (308), via the one or more hardware processors, a plurality of features from the plurality of parameters comprising: a charge transfer resistance feature obtained from the electrochemical impedance spectra parameter (Para [0077]- [0079] and equation 1, 2, 3. Rat [Wingdings font/0xE0] charge transfer resistance and Z –impedance. The parameters in equation 1, 2 and 3 presents identifying of plurality of features).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include electrochemical impedance and charge transfer resistance as taught by Kiruka into the estimation technique of Sardashti since this is applied to estimation technique. Charge transfer resistance is a popular technique in electrochemical analysis to estimate concentration. Therefore, this technique of utilizing electrochemical parameters will facilitate quantification of the degradation of inhibitors (Kuriki, Para [0077]- [79]).
	The combination is silent with regards to  
an initial DC current and intermediate DC current obtained from the Dc current versus time, wherein the initial DC current is measured at a predetermined elapsed time of 10 seconds, and the intermediate DC current is measured as an average DC current between a predetermined time range of 2000 to 3000 seconds.
estimating (310), via the one or more hardware processors, the corrosion inhibitor (CI) concentration from the plurality of features using a trained machine learning model comprising
a regression model, determining a quantitative estimate of the corrosion inhibitor (CI) concentration, wherein the regression model is trained using a training dataset utilized as a ground truth to determine the quantitative estimate of the corrosion inhibitor (CI) concentration,
a classification model, determining a qualitative estimate of the corrosion inhibitor (CI) concentration, wherein the classification model is trained using the training dataset utilized as the ground truth to determine the qualitative estimate of the corrosion inhibitor (CI) concentration.
	Masato teaches an initial DC current and intermediate DC current obtained from the Dc current versus time, wherein the initial DC current is measured at a predetermined elapsed time of 10 seconds, and the intermediate DC current is measured as an average DC current between a predetermined time range of 2000 to 3000 seconds (Page 5, “since a large number of many measurement objects of the same kind are measured, some measurement objects are randomly extracted and measured under the same conditions, and the measurement progress from the beginning when a predetermined voltage is applied to the measurement objects. The characteristic of the electrical measurement value of the measurement target with respect to time is obtained, and the measurement timing of actual measurement, that is, the predetermined elapsed time not n from the beginning when a predetermined voltage is applied to the measurement target is determined from the average characteristic. Then, in the actual measurement, the minute current (i.e. DC current) is measured only once when a predetermined elapsed time nT Q hgs elapsed since the measurement was started. The measurement result is X (n).” Applicant has not claimed any reason of selection a specific number for elapsed time and predetermined time. So, examiner is interpreting it as a design choice.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a specific way of measuring DC current as taught by Masato into the DC current measurement of Sardashti as modified by Huang, Kuriki and Perkins since the technique of Masato is applied on the DC current measurement technique. Applying a certain range of DC current to create any excitation in electrochemical industry is well known in the art. Having a specific level of current help with controlled operation and further facilitate to get reliable data. Therefore, this technique would facilitate accurate measurement by taking an average of data point (Masato, Page 4-5).

	The combination is silent with regards to 
estimating (310), via the one or more hardware processors, the corrosion inhibitor (CI) concentration from the plurality of features using a trained machine learning model comprising
a regression model, determining a quantitative estimate of the corrosion inhibitor (CI) concentration, wherein the regression model is trained using a training dataset utilized as a ground truth to determine the quantitative estimate of the corrosion inhibitor (CI) concentration,
a classification model, determining a qualitative estimate of the corrosion inhibitor (CI) concentration, wherein the classification model is trained using the training dataset utilized as the ground truth to determine the qualitative estimate of the corrosion inhibitor (CI) concentration.
	Perkins teaches estimating (310), via the one or more hardware processors, the corrosion inhibitor (CI) (Para[0023], “In some embodiments, the fluid can be acids, surfactants, biocides, bleaches, corrosion inhibitors, foamers and foaming agents, breakers, scavengers, stabilizers, clarifiers, detergents, a treatment fluid”) concentration from the plurality of features  (Para[0020], “ Illustrative characteristics that can be monitored with such optical computing devices can include, for example, chemical composition (e.g., identity and concentration in total or of individual components), using a trained machine learning model (Abstract, neural network) comprising, 
a regression model, determining a quantitative estimate of the corrosion inhibitor (CI) concentration, wherein the regression model is trained using a training dataset utilized as a ground truth to determine the quantitative estimate of the corrosion inhibitor (CI) concentration (Para[0042], “Referring now to FIG. 4, with continued reference to FIGS. 2 and 3, illustrated is an example neural network structure 400 that may be trained and subsequently used to classify or otherwise categorize an unknown sample substance. As used herein, the term “neural network” refers to a multivariate classification and/or regression (e.g., qualitative and/or quantitative) model for discriminant analysis,”)
a classification model, determining a qualitative estimate of the corrosion inhibitor (CI) concentration, wherein the classification model is trained using the training dataset utilized as the ground truth to determine the qualitative estimate of the corrosion inhibitor (CI) concentration (Para[0042], “Referring now to FIG. 4, with continued reference to FIGS. 2 and 3, illustrated is an example neural network structure 400 that may be trained and subsequently used to classify or otherwise categorize an unknown sample substance. As used herein, the term “neural network” refers to a multivariate classification and/or regression (e.g., qualitative and/or quantitative) model for discriminant analysis,”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include machine learning/neural network as a tool to calculate corrosion inhibitors property as taught by Perkins into the estimation technique of Sardashti as modified by Kiruka since this is applied to the estimation technique. Machine learning technique helps to handle large amount of data and enhance faster analysis by smart computation process. Therefore, this technique of utilizing machine learning to estimate the corrosion inhibitor’s properties facilitate better and reliable prediction (Perkins, Para [0040]- [0042] and [0050]).

Regarding Claim 7 and 15 the combination of Sardashti, Huang, Kipouros, Kuriki, Masato and Perkins teach the limitations of claim 1 and 9 respectively.
	Sardashti as modified teaches wherein the corrosion inhibitor concentration for any unknown liquid is estimated (Para [0059], “any test fluid” i.e. unknown liquid. Also, Para [0063] discusses for corrosion inhibitor usage).
	Sardashti is silent with regards to wherein the corrosion inhibitor concentration is estimated using the corrosion inhibitor concentration range of the regression model
	Perkins further teaches wherein the corrosion inhibitor concentration is estimated using the corrosion inhibitor concentration range of the regression model (Para [0045], Each output of the neural network 400 may represent or otherwise provide a probability value ranged from 0 to 1 of a particular fluid type for the given sample substance.” Also, Para [0056]. According to Para [0042], neural network is used for both classification and regression model interchangeably).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the corrosion inhibitor concentration is estimated using the corrosion inhibitor concentration range of the regression model as taught by Perkins into the estimation technique of Sardashti since the technique of Perkins is applied on the estimation technique. Therefore, this technique including of including range for the regression model would facilitate appropriate modeling and calculation technique (Perkins, [0045]- [0046]).

Regarding Claim 8 and 16 the combination of Sardashti, Huang, Kipouros, Kuriki, Masato and Perkins teach the limitations of claim 1 and 9 respectively.
	Sardashti teaches wherein the corrosion inhibitor concentration for any unknown liquid is estimated (Para [0059], “any test fluid” i.e. unknown liquid. Also, Para [0063] discusses for corrosion inhibitor usage).
	Sardashti is silent with regards to wherein the corrosion inhibitor concentration is estimated using the corrosion inhibitor concentration range of the classification model.
	Perkins further teaches wherein the corrosion inhibitor concentration is estimated using the corrosion inhibitor concentration range of the classification model (Para [0045], Each output of the neural network 400 may represent or otherwise provide a probability value ranged from 0 to 1 of a particular fluid type for the given sample substance.” Also, Para [0056]. According to Para [0042], neural network is used for both classification and regression model interchangeably).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include machine learning/neural network as a tool to calculate corrosion inhibitors property as taught by Perkins into the estimation technique of  Sardashti as modified by  Kiruka  since this is applied to the estimation technique .Therefore, this technique of utilizing machine learning to estimate the corrosion inhibitor’s properties facilitate better and reliable prediction (Perkins , Para[0040]-[0042]).

Regarding Claim 13 the combination of Sardashti, Huang, Kipouros, Kuriki, Masato and Perkins teach the limitations of claim 1 and 9 respectively.
	Sardashti is silent with regards to wherein the reference corrosion inhibitor concentration for the classification model varies between 0 -6.0 mM (in milli molar unit).
	Perkins further teaches wherein the reference corrosion inhibitor concentration for the classification model varies between 0 -6.0 mM (in milli molar unit) (Para [0072] explains multiple type or range concentration class for the liquid).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include detail concentration range for classification of inhibitor as taught by Perkins into the estimation technique of Sardashti as modified by Kuriki since the technique is applied to estimation. Therefore, this specific range would ensure better qualitative analysis of the inhibitor concentration (Perkins, Para [0072]- [0073]).

Claims 2,10,12,18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sardashti in view of Huang and further in view of Kipouros and further in view of Kuriki and further in view of Masato and further in view of Perkins and further in view of Choi et al. (US 20190138882 A1) (hereinafter Choi).
Regarding claim 2,10, and 18 the combination of the combination of Sardashti, Huang, Kipouros, Kuriki, Masato and Perkins teach the limitations of claim 1, 9, and 17 respectively.
	Sardashti teaches obtaining the initial DC current and the intermediate DC current (Para [0007], first current – initial DC current, second current – intermediate DC current),
	Sardashti is silent with regards to obtaining the plurality of features comprising the charge transfer resistance feature,; determining the quantitative estimate of the corrosion inhibitor (CI) concentration from the plurality of features by, computing a cost function using a pre-defined initial weightage factor θ corresponding to the plurality of features, the training dataset and a measure of error for fitting the cost function; minimizing the computed cost function corresponding to the plurality of features, based on a learning rate a, a weightage factors 8j for the plurality of features and the total number of iterations performed for the cost function; determining a final weightage factors corresponding to the plurality of features; and comparing the determined quantitative estimate of the corrosion inhibitor (Cl) concentration with a reference corrosion inhibitor (CI) concentration of the regression model.
	Kuriki teaches obtaining, the plurality of features comprising the charge transfer resistance (Para [0077]- [0079] and equation 1, 2, 3. Rat [Wingdings font/0xE0] charge transfer resistance and Z –impedance. The parameters in equation 1, 2 and 3 presents identifying of plurality of features).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include electrochemical impedance and charge transfer resistance as taught by Kiruka into the estimation technique of Sardashti since this is applied to estimation technique. Therefore, this technique of utilizing electrochemical parameters would facilitate quantification of the degradation of inhibitors (Para [0077]- [0079]).
	The combination of Sardashti and Kuriki  is silent with regards to determining the quantitative estimate of the corrosion inhibitor (CI) concentration from the plurality of features by, computing a cost function using a pre-defined initial weightage factor θ corresponding to the plurality of features, the training dataset and a measure of error for fitting the cost function; minimizing the computed cost function corresponding to the plurality of features, based on a learning rate a, a weightage factors θ for the plurality of features and the total number of iterations performed for the cost function; determining a final weightage factors corresponding to the plurality of features; and comparing the determined quantitative estimate of the corrosion inhibitor (Cl) concentration with a reference corrosion inhibitor (CI) concentration of the regression model.
	Perkins teaches determining the quantitative estimate of the corrosion inhibitor (CI) concentration from the plurality of features by (Para [0042], “Referring now to FIG. 4, with continued reference to FIGS. 2 and 3, illustrated is an example neural network structure 400 that may be trained and subsequently used to classify or otherwise categorize an unknown sample substance. As used herein, the term “neural network” refers to a multivariate classification and/or regression (e.g., qualitative and/or quantitative) model for discriminant analysis,”).
Comparing, the determined quantitative estimate of the corrosion inhibitor (CI) concentration with a reference corrosion inhibitor (CI) concentration of the regression model (Para [0062], “Referring now to FIGS. 9a-9fy with continued reference to FIG. 8. Illustrated are six comparison plots for six quantitative calibration models, respectively, according to one or more embodiments. In particular, FIGS. 9a-9f compare the prediction of the quantitative neural network 800 with actual measurements for the six separate calibration models for over more than forty different sample fluids. FIG. 9a illustrates a comparison plot 902û for methane concentrations”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the corrosion inhibitor concentration is estimated using the corrosion inhibitor concentration range of the regression model as taught by Perkins into the estimation technique of Sardashti since the technique of Perkins is applied on the estimation technique. Therefore, this technique including of including range for the regression model would facilitate appropriate modeling and calculation technique (Perkins, [0045]- [0046]).

	The combination of Sardashti, Kuriki, and Perkins are silent with regards to 
computing, a cost function using a pre-defined initial weightage factor 6 corresponding to the plurality of features, the training dataset and a measure of error for fitting the cost function; 
minimizing, the computed cost function corresponding to the plurality of features, based on a learning rate α, a weightage factors Ɵj for the plurality of features and the total number of iterations performed for the cost function; 
determining, a final weightage factors corresponding to the plurality of features; and
 comparing, the determined quantitative estimate of the corrosion inhibitor (CI) concentration with a reference corrosion inhibitor (CI) concentration of the regression model.
	Choi teaches computing, a cost function (Para [0063], equation 11) using a pre-defined initial weightage factor θ (Para [0052], W1, W2…. WL are sets of weights in layers 1 to L) corresponding to the plurality of features, the training dataset (Para[0053], training data set X and also check Para[0056]) and a measure of error for fitting the cost function ( regularization coefficient and MSQE- quantization error as discussed in Para[0053]) minimizing, the computed cost function corresponding to the plurality of features (Para[0056], minimizing MSQE), based on a learning rate α (Para[0053], regularization coefficient ),a weightage factors θ (Para[0052], weighting factor)  for the plurality of features and the total number of iterations performed for the cost function (Para[0030], “updating the regularization coefficients by the stochastic gradient descent method; and terminating the training if either the regularization coefficient is greater than a pre-determined constant or a number of iterations of the method is greater than a predetermined limit”); determining, a final weightage factors corresponding to the plurality of features (Para [0054], “The present system optimizes the cost function in network training and updates weights, quantization cell sizes, and the learnable regularization coefficient. Because of the penalty term on a small value of α, i.e., —log, where a cause the importance of the regularization term R„ to increase continuously during training, which causes the regularization for weight quantization to increase, and causes the weights to be quantized by the completion of training”); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include cost function optimization as taught by Choi into the estimation technique of Sardashti as modified by Kiruka, and Perkins as this technique is applied on estimation. Therefore, this cost function and weighted system will facilitate optimization of learning algorithm and help to reach final goal of more reliable results (Choi, Para [0053] - [0054]).

Regarding claim 4,12, and 19 the combination of Sardashti, Huang, Kipouros, Kuriki, Masato and Perkins teach the limitations of claim 1, 9, and 17respectively.

Sardashti teaches obtaining the initial DC current and the intermediate DC current (Para [0007], first current – initial DC current, second current – intermediate DC current),
	Sardashti is silent with regards to obtaining, the plurality of features comprising the charge transfer resistance; determining, the qualitative estimate of the corrosion inhibitor (CI) concentration from the plurality of features 
	Kuriki teaches obtaining, the plurality of features comprising the charge transfer 
resistance (Para [0077]- [0079] and equation 1, 2, 3. Rct [Wingdings font/0xE0] charge transfer resistance and Z –impedance. The parameters in equation 1, 2 and 3 presents identifying of plurality of features).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include electrochemical impedance and charge transfer resistance as taught by Kuriki into the estimation technique of Sardashti since this is applied to estimation technique. Therefore, this technique of utilizing electrochemical parameters would facilitate quantification of the degradation of inhibitors (Para [0077]- [0079]).
	The combination of Sardashti and Kuriki is silent with regards to determining, the qualitative estimate of the corrosion inhibitor (CI) concentration from the plurality of features by
	Perkins teaches determining, the qualitative estimate of the corrosion inhibitor (CI) concentration from the plurality of features by (Para [0042], “Referring now to FIG. 4, with continued reference to FIGS. 2 and 3, illustrated is an example neural network structure 400 that may be trained and subsequently used to classify or otherwise categorize an unknown sample substance. As used herein, the term “neural network” refers to a multivariate classification and/or regression (e.g., qualitative and/or quantitative) model for discriminant analysis,”).
comparing, the determined qualitative estimate of the corrosion inhibitor (CI) concentration with a reference corrosion inhibitor (CI) concentration of the classification model (check Para [0045]. Also, in Para [0073], “In some embodiments, a qualitative analysis of an unknown sample may first be undertaken or performed using a trained multivariate classification model (such as the neural network 400 of FIG. 4) when new data is acquired to initially determine the category or type of fluid. Subsequently, a quantitative analysis of the unknown sample using a quantitative model (such as the neural network 800 of FIG. 8) may be undertaken or performed in order to calculate or otherwise quantify one or more fluid properties in detail and compare them with information stored in an optical database to evaluate if the quantitative prediction is reasonable”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the corrosion inhibitor concentration is estimated using the corrosion inhibitor concentration range of the regression model as taught by Perkins into the estimation technique of Sardashti since the technique of Perkins is applied on the estimation technique. Therefore, this technique including of including range for the regression model would facilitate appropriate modeling and calculation technique (Perkins, [0045]- [0046]).
	The combination of Sardashti, Kuriki, and Perkins are silent with regards to 
computing, a cost function using a logistic function, pre-defined initial weightage factor Ɵ corresponding to the plurality of features, the training dataset and a measure of error for fitting the cost function; 
minimizing, the computed cost function corresponding to the plurality of features, based on a learning rate α, a weightage factors Ɵj for the plurality of features and the total number of iterations performed for the cost function; 
determining, a final weightage factors corresponding to the plurality of features; and
 comparing, the determined quantitative estimate of the corrosion inhibitor (CI) concentration with a reference corrosion inhibitor (CI) concentration of the regression model.
	Choi teaches computing, a cost function (Para [0063], equation 11) using a logistic function, a pre-defined initial weightage factor θ (Para [0052], W1, W2…. WL are sets of weights in layers 1 to L) corresponding to the plurality of features, the training dataset (Para [0053], training data set X and also check Para [0056]) and a measure of error for fitting the cost function (regularization coefficient and MSQE- quantization error as discussed in Para [0053])
 minimizing, the computed cost function corresponding to the plurality of features (Para[0056], minimizing MSQE), based on a learning rate α (Para[0053], regularization coefficient ), a weightage factors θ (Para[0052], weighting factor)  for the plurality of features and the total number of iterations performed for the cost function (Para[0030], “updating the regularization coefficients by the stochastic gradient descent method; and terminating the training if either the regularization coefficient is greater than a pre-determined constant or a number of iterations of the method is greater than a predetermined limit”); 
determining, a final weightage factors corresponding to the plurality of features (Para [0054], “The present system optimizes the cost function in network training and updates weights, quantization cell sizes, and the learnable regularization coefficient. Because of the penalty term on a small value of α, i.e., —log, where a cause the importance of the regularization term R„ to increase continuously during training, which causes the regularization for weight quantization to increase, and causes the weights to be quantized by the completion of training.”); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include cost function optimization as taught by Choi into the estimation technique of Sardashti as modified by Kiruka, and Perkins as this technique is applied to estimation. Therefore, this cost function and weighted system will facilitate optimization of learning algorithm and help to reach final goal of more reliable results (Choi, Para [0053] - [0054]).

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over  Sardashti  in view of Huang and further in view of Kipouros and further in view of Kuriki and further in view of Masato and further in view of Perkins and further in view of Choi and further in view of Hosseinibalajadeh (Lead corrosion Inhibitors in Drinking water , August 2018)(hereinafter Hosseinibalajadeh).
Regarding claim 3 and 11 the combination of Sardashti, Huang, Kipouros, Kuriki, Masato, Perkins and Choi teach limitation of claim 2 and 10 respectively.
	The combination is silent with regards to wherein the reference corrosion inhibitor (CI) concentration for the regression model varies between 0 - 0.5 mM (in milli molar unit)
	Hosseinibalajadeh teaches wherein the reference corrosion inhibitor (CI) concentration for the regression model varies between 0 - 0.5 mM (in milli molar unit) (Page 30, section 2.2.1, first paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include detail concentration range for inhibitor as taught by Hosseinibalajadeh into the estimation technique of Sardashti, as modified by Kiruka, Perkins, and Choi since this is applied to estimation. Therefore, this specific range would ensure better quantitate analysis of the inhibitor concentration (Hosseinibalajadeh, Page 30 -31).

Response to Arguments
Applicant's arguments filed on 08/30/2022 have been fully considered
With regards to the arguments related to “Claim Rejection 35 USC 103” are not persuasive. Applicant’s argument with respect to claims 1,9 and 17 are considered but are moot as a new prior art is used as it is necessitated by the amendment.
	
	
Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Schmitz et al. (US 20140026648 A1) - A known metering system for automatically maintaining pre-definable concentration of a liquid corrosion inhibitor (Abstract).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA. SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        9/28/2022